 
 
 
Exhibit 10.3
FORM OF
COMMSCOPE, INC.
2006 LONG TERM INCENTIVE PLAN
EMPLOYEE RESTRICTED STOCK UNIT AGREEMENT
(WITH RELATED DIVIDEND EQUIVALENT RIGHTS)


THIS AGREEMENT, made as of the ____ day of _______, 2008 (the “Date of Grant”),
between CommScope, Inc., a Delaware corporation (the “Company”), and
_________  (the “Grantee”).


WHEREAS, the Company has adopted the CommScope, Inc. 2006 Long Term Incentive
Plan (the “Plan”) in order to provide an additional incentive to certain
employees and directors of the Company and its Subsidiaries; and


WHEREAS, the Committee responsible for the administration of the Plan has
determined to grant restricted stock units to the Grantee as provided herein;


NOW, THEREFORE, the parties hereto agree as follows:


1.  Grant.


1.1           The Company hereby grants to the Grantee an award (the “Award”) of
___ restricted stock units (the “Restricted Stock Units”) and ____ dividend
equivalent rights (the “Dividend Equivalent Rights”), each Restricted Stock Unit
to be accompanied by one (1) related Dividend Equivalent Right.  The Restricted
Stock Units and Dividend Equivalent Rights granted pursuant to the Award shall
be subject to the execution and return of this Agreement by the Grantee (or the
Grantee’s estate, if applicable) to the Company.  Subject to the terms of this
Agreement, each Restricted Stock Unit represents the right to receive one (1)
Share at the time and in the manner set forth in Section 7 hereof.


1.2            Each Dividend Equivalent Right represents the right to receive
all of the cash dividends that are or would be payable with respect to the
Shares represented by the Restricted Stock Unit to which the Dividend Equivalent
Right relates.  With respect to each Dividend Equivalent Right, any such cash
dividends shall be paid on the Vesting Date.  The Dividend Equivalent Rights
shall be subject to the same terms and conditions applicable to the Restricted
Stock Units, including, without limitation, the forfeiture and vesting
provisions contained in Sections 2 through 4, inclusive, of this Agreement.  In
the event that the Restricted Stock Units are forfeited pursuant to Section 3
hereof, the related Dividend Equivalent Right shall also be forfeited.


1.3           This Agreement shall be construed in accordance and consistent
with, and subject to, the provisions of the Plan (the provisions of which are
hereby incorporated by reference) and, except as otherwise expressly set forth
herein, the capitalized terms used in this Agreement shall have the same
definitions as set forth in the Plan.


2.         Vesting.


Except as provided in Sections 3 and 4 hereof, 100% of the Restricted Stock
Units granted hereunder will vest on the third anniversary of the Date of Grant
(the “Vesting Date”) provided the Grantee has remained in continuous employment
from the Date of Grant to the Vesting Date.


    3.         Termination of Employment.


3.1           Death or Disability.  In the event of the Grantee’s death or
Disability prior to the Vesting Date, 100% of the Award shall become immediately
vested.


3.2           Retirement.  In the event that (i) the Grantee has completed 10
years of service for the Company, a Subsidiary or a Division, and the Grantee’s
employment is terminated prior to the Vesting Date as a result of the Grantee’s
voluntary retirement after attainment of age 55, or (ii) the Grantee’s
employment is terminated prior to the Vesting Date as a result of the Grantee’s
voluntary retirement after attainment of age 65, the “Pro Rata Portion” (as
defined below) of the Award shall remain outstanding and shall be eligible to
vest on the Vesting Date if the Grantee complies with the post-employment
covenants described in Exhibit A, and the remainder of the Award shall
immediately be forfeited.  In the event of a breach by the Grantee of any of the
post-employment covenants described in Exhibit A hereto, the entire Award shall
immediately be forfeited. The “Pro Rata Portion” shall be equal to a fraction
(not to exceed one), the numerator of which is the number of whole calendar
months between the Date of Grant and the Grantee’s date of retirement and the
denominator of which is 36.


                                 3.3           Cause.  In the event the
Grantee’s employment is terminated for Cause prior to the Vesting Date, the
Award shall immediately be forfeited.  For purposes of this Agreement, “Cause”
shall mean (i) in the case of a Grantee whose employment with the Company, a
Subsidiary or a Division is subject to the terms of an employment agreement
which includes a definition of “Cause,” the meaning set forth in such employment
agreement during the period that such employment agreement remains in effect;
and (ii) in all other cases, (a) the Grantee’s failure or refusal to perform
such Grantee’s substantive duties or to follow the lawful directives of the
Board or the board of directors of a Subsidiary, as applicable (or of any
superior officer of the Company, a Subsidiary or a Division having direct
supervisory authority over such Grantee); (b) the commission of an act of fraud,
theft, breach of fiduciary obligation with respect to the Company, a Subsidiary
or a Division or a violation of any material policies of the Company, a
Subsidiary or a Division, as applicable, of which the Grantee has had prior
notice; (c) dishonesty, willful misconduct, or gross negligence in the
performance of any substantive duties; or (d) the indictment for, or conviction
of or plea of guilty or nolo contendere to any felony (whether or not involving
the Company, a Subsidiary or a Division).


  3.4           Other Termination of Employment.  If the employment of the
Grantee is terminated (including the Grantee’s ceasing to be employed by a
Subsidiary or a Division as a result of the sale of such Subsidiary or Division
or an interest in such Subsidiary or Division) prior to the Vesting Date under
any circumstance other than those set forth in Section 3.1, Section 3.2 and
Section 3.3, the Award shall immediately be forfeited.


4.              Effect of Change in Control.


Notwithstanding anything contained in this Agreement to the contrary, in the
event of a Change in Control at any time prior to the Vesting Date the Award
shall become immediately vested.


5.             Non-transferability.


The Award may not be sold, transferred or otherwise disposed of and may not be
pledged or otherwise hypothecated.


6.             No Right to Continued Employment.


Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right with respect to continuance of employment by
the Company, any Subsidiary or any Division, nor shall this Agreement or the
Plan interfere in any way with the right of the Company, any Subsidiary or any
Division to terminate the Grantee’s employment therewith at any time.


7.             Issuance of Shares.


Except as provided in the following sentence, on the Vesting Date, or as soon
thereafter as administratively practicable (but in no event later than 2 ½
months after the Vesting Date occurs), the Company shall issue Shares to the
Grantee (or, if applicable, the Grantee’s estate) with respect to the Restricted
Stock Units that becomes vested (A) on the Vesting Date, (B) pursuant to Section
3.1 by reason of the Grantee’s Disability that does not constitute a Section
409A Disability (as defined below) or (C) pursuant to Section 4 by reason of a
Change in Control that does not constitute a Section 409A Change in Control (as
defined below).  Shares with respect to Restricted Stock Units that become
vested (A) pursuant to Section 3.1 by reason of the Grantee’s death, (B)
pursuant to Section 3.1 by reason of the Grantee’s Disability that constitutes a
“disability” within the meaning of Section 409A of the Code and the regulations
and interpretive guidance issued thereunder (a “Section 409A Disability”) or (C)
pursuant to Section 4 by reason of a Change in Control which also constitutes a
change in control or effective control of the Company or a change in the
ownership of a substantial portion of its assets, in each case within the
meaning of Section 409A of the Code and the regulations and interpretive
guidance issued thereunder (a “Section 409A Change in Control”), shall be issued
upon the date such Restricted Stock Units become vested, or as soon thereafter
as administratively practicable (but in no event later than 2 ½ months after the
date the Restricted Stock Units become vested).  Notwithstanding anything to the
contrary contained herein, no Shares may be transferred to any person other than
the Grantee unless such other person presents documentation to the Committee,
which proves to the Committee to its reasonable satisfaction such person’s right
to the transfer.


8.             Withholding of Taxes.


Prior to the delivery to the Grantee (or the Grantee’s estate, if applicable) of
Shares pursuant to Sections 1 and 7 hereof, the Grantee (or the Grantee’s
estate) shall pay to the Company the federal, state and local income taxes and
other amounts as may be required by law to be withheld by the Company (the
“Withholding Taxes”) with respect to such Shares.  The Grantee may make a
written election (the “Tax Election”) by completing and delivering a form of Tax
Election in the manner specified in the form of Tax Election, which will be
provided to the Grantee prior to the Vesting Date.  Pursuant to the form of Tax
Election, Grantee may pay the applicable Withholding Taxes in any one or any
combination of (i) cash, (ii) unrestricted Shares owned by the Grantee prior to
the vesting of the Award and valued at its Fair Market Value on the business
date immediately preceding the Vesting Date, or (iii) by having withheld a
portion of the Shares issuable to him or her upon vesting of the Award and
valued at its Fair Market Value on the date preceding the date of vesting.  For
purposes of this Section 8, if the Grantee fails to make a Tax Election, the
Withholding Tax obligation will be satisfied by alternative (iii).


“Fair Market Value” shall mean (i) if the Shares are listed for trading on the
New York Stock Exchange, the closing price at the close of the primary trading
session of the Shares on such date on the New York Stock Exchange, or if there
has been no such closing price of the Shares on such date, on the next preceding
date on which there was such a closing price, (ii) if the Shares are not so
listed, but are listed on another national securities exchange, the closing
price at the close of the primary trading session of the Shares on such date on
such exchange, or if there has been no such closing price of the Shares on such
date, on the next preceding date on which there was such a closing price, (iii)
if the Shares are not listed for trading on the New York Stock Exchange or on
another national securities exchange, the last sale price at the end of normal
market hours of the Shares on such date as quoted on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”) or, if no price shall
have been so quoted for such date, on the next preceding date for which such
price was so quoted, or (iv) if the Shares are not listed for trading on a
national securities exchange or are not authorized for quotation on NASDAQ, the
fair market value of the Shares as determined in good faith by the Committee.


9.             Grantee Bound by the Plan.


The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.


10.           Modification of Agreement.


This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.


11.           Severability.


Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.


12.           Governing Law.


The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
the conflicts of laws principles thereof.


13.           Successors in Interest.


This Agreement shall inure to the benefit of and be binding upon any successor
to the Company.  This Agreement shall inure to the benefit of the Grantee’s
legal representatives.  All obligations imposed upon the Grantee and all rights
granted to the Company under this Agreement shall be binding upon the Grantee’s
heirs, executors, administrators and successors.


14.           Resolution of Disputes.


Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee.  Any determination made hereunder shall be
final, binding and conclusive on the Grantee, the Grantee’s heirs, executors,
administrators and successors, and the Company and its Subsidiaries for all
purposes.


15.           Consent to Jurisdiction.


Each of the parties hereby (a) agrees to personal jurisdiction in any suit,
proceeding or action at law or in equity (hereinafter referred to as an
“Action”) arising out of or relating to the Plan or this Agreement brought in
any state or federal court in the State of North Carolina having subject matter
jurisdiction, (b) agrees that such jurisdiction shall be exclusive and that no
Action arising out of or relating to the Plan or this Agreement shall be brought
in any state or federal court other than that in the State of North Carolina,
(c) waives any objection which the party may have now or hereafter to the laying
of the venue of any such Action and (d) waives any claim or defense of
inconvenient forum.


[Signature page follows]
 
 

--------------------------------------------------------------------------------


 
 

  COMMSCOPE, INC.              By:                Name:                Title:  
                        GRANTEE                   

 

--------------------------------------------------------------------------------


 
Exhibit A


Non-Competition and Confidentiality Covenants


By execution of the restricted stock unit agreement to which this Exhibit A is
attached (the “Restricted Stock Unit Agreement”), the Grantee hereby agrees as
follows:
 
1.           Non-competition.  The Grantee agrees that the Grantee will not, for
a period of two years following his termination of employment as described in
Section 3.2 of the Restricted Stock Unit Agreement (the “Non-Competition
Period”), directly or indirectly own, manage, operate, join, control, be
employed by, or participate in the ownership, management, operation or control
of, or be connected in any manner, including but not limited to holding, the
positions of shareholder, director, officer, consultant, independent contractor,
employee, partner, or investor, with any Competing Enterprise.  For purposes of
this paragraph, the term “Competing Enterprise” shall mean any person,
corporation, partnership or other entity engaged in a business in the United
States or any other geographic area in which the Company does business which is
in competition with any of the businesses of the Company or any of its
Affiliates as of the date of the termination of the Grantee’s employment with
the Company and its Affiliates.  Upon request at any time during the
Non-Competition Period, the Grantee shall notify the Company of the Grantee’s
then current employment status.  As used herein, “Affiliate” shall mean the
Company’s affiliated companies, divisions, subsidiaries, successors,
predecessors and assigns.


2.           Non-solicitation.  During the Non-Competition Period, the Grantee
shall not interfere with the Company’s and any of its Affiliate’s relationship
with, or endeavor to entice away from the Company and any of its Affiliates, any
person who at any time, during the period that the Grantee was employed by the
Company or its Affiliates, was an employee or customer of the Company or any of
its Affiliates or otherwise had a material business relationship with the
Company or any of its Affiliates.


3.           Proprietary Rights.  The Grantee represents, warrants and covenants
that all patents, patent applications, rights to inventions, copyright
registrations and other license, trademark and trade name rights heretofore
owned by the Grantee and relating to the business of the Company or any of its
Affiliates have been or will be duly transferred to the Company on or prior to
the date of termination of employment with the Company and its Affiliates.


4.           Confidentiality; Return of Company Property.  The Grantee agrees
and understands that in the Grantee’s position with the Company and/or its
Affiliates and performance of his or her responsibilities, duties and services
for the Company and/or its Affiliates, as the case may be, the Grantee has been
exposed to, and information relating to, the confidential affairs of the Company
and/or its Affiliates, including but not limited to technical information,
intellectual property, business and marketing plans, strategies, customer
information, other information concerning the products, promotions, development,
financing, expansion plans, business policies and practices of the Company
and/or its Affiliates, and other forms of confidential information, trade
secrets and/or confidential information in the nature of trade secrets of the
Company and/or its Affiliates (“Confidential Information”).  The Grantee
acknowledges and represents that as of the time of execution of this
Non-Competition and Confidentiality Agreement the Grantee has not disclosed, and
agrees that at any time thereafter the Grantee will not disclose, Confidential
Information, either directly or indirectly, to any third person or entity
without the prior written consent of the Company and/or its Affiliates, as
appropriate.  This confidentiality covenant has no temporal, geographical or
territorial restriction.  Except as otherwise expressly agreed to by the Company
or its Affiliates, as appropriate, on or promptly following the date of
termination of the Grantee’s employment with the Company and its Affiliates, the
Grantee will supply to the Company and/or its Affiliates, as appropriate, all
property, keys, mobile phones, computer equipment, software data files, notes,
memoranda, writings, lists, files, reports, customer lists, correspondence,
tapes, disks, cards, surveys, maps, logs, machines, technical data or any other
tangible product or document which has been produced by, received by or
otherwise submitted to the Grantee: (i) during his or her employment with the
Company and/or its Affiliates; and (ii) in the case of a Grantee who was
employed by Avaya, Inc. (“Avaya”), during his or her employment with Avaya (but
only with respect to employment that related to the Connectivity Solutions
business that was acquired by the Company and its Affiliates pursuant to the
Asset Purchase Agreement by and among Avaya, the Company and CommScope Solutions
Holdings, LLC (formerly SS Holdings, LLC) dated October 23, 2003). Any such data
or property (including copies thereof) stored on computer, software data files
or other equipment belonging to the Grantee (or to which the Grantee otherwise
has lawful access after the date hereof) shall be deleted by the Grantee
immediately following the termination of the Grantee’s employment with the
Company and its Affiliates.
 
                 5.           Non-Disparagement.  The Grantee agrees not to make
any written or oral statement which could disparage the goods, products,
services of, employees, officers, directors or reputation of, the Company and
its Affiliates.
 
                 6.           Remedies.  The Grantee agrees that any breach of
the terms of this Exhibit A would result in irreparable injury and damage to the
Company and/or its Affiliates for which the Company and/or its Affiliates would
have no adequate remedy at law; the Grantee therefore also agrees that in the
event of said breach or any threat of breach, the Company and/or its Affiliates
shall be entitled to an immediate injunction and restraining order to prevent
such breach and/or threatened breach and/or continued breach by the Grantee
and/or any and all persons and/or entities acting for and/or with the Grantee,
without having to prove damages, and to all costs and expenses, including
reasonable attorneys’ fees and costs, in addition to any other remedies to which
the Company and/or its Affiliates may be entitled at law or in equity.  The
terms of this paragraph shall not prevent the Company and/or its Affiliates from
pursuing any other available remedies for any breach or threatened breach
hereof, including but not limited to the recovery of damages from the
Grantee.  The Grantee further agrees that the provisions of the covenant not to
compete are reasonable.  Should a court or arbitrator determine, however, that
any provision of the covenant not to compete is unreasonable, either in period
of time, geographical area, or otherwise, the parties hereto agree that the
covenant should be interpreted and enforced to the maximum extent which such
court or arbitrator deems reasonable.


The existence of any claim or cause of action by the Grantee against the Company
and/or its Affiliates shall not constitute a defense to the enforcement by the
Company and/or its Affiliates of the covenants and agreements of this Exhibit A.
 
                 7.           Miscellaneous.  This Exhibit A sets forth the
entire understanding of the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements, written or oral, between them as to
such subject matter, other than any confidentiality agreement, any agreement
dealing with the assignment to the Company of patents, copyrights or other
intellectual property or any other similar agreements.
 
 